Pratt, J.
Th ere was ample evidence of an actual change of possession of the chattels, and it appeared that a good consideration existed for the transfer. Plaintiff has actually paid out upwards of $1,500 on account of his liability for McManus. Whether he could be held to account for any excess of the proceeds of the goods over the debt is not now important; for the recovery is far below the consideration plaintiff was compelled to pay. There are no valid exceptions, and we are satisfied with the verdict. Judgment affirmed, with costs.